Citation Nr: 1811183	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for pain in the hip area, claimed as a left hip disability.

2.  Whether new and material evidence has been received to reopen a previously denied service connection claim for headaches.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the claims on appeal.

With regard to the left hip claim, this claim has substantially overlapping symptoms as the previously denied service connection claim for pain in the hip area.  Consequently, it has been treated as an application to reopen the claim previously denied in the October 2004 rating decision.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).

In December 2012, the Veteran appointed the attorney listed on the title page as her representative. 

In the August 2014 substantive appeal, the Veteran limited her appeal to the issues listed on the title page.  

The Board notes that the Veteran filed a July 2017 notice of disagreement to a May 2017 rating decision.  The RO is continuing to develop the issue and it is not presently before the Board.

In October 2017, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDINGS OF FACT

1.  At the October 2017 hearing, prior to the promulgation of a Board decision, the Veteran request a withdrawal of the application to reopen the previously denied service connection claim for pain in the hip area, claimed as left hip disability, from the pending appeal.

2.  In an October 2004 decision, the RO denied the Veteran's claim of entitlement to service connection for headaches. The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

3.  Additional evidence received since the October 2004 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for headaches, and raises a reasonable possibility of substantiating the claim.

4.  The evidence is at least evenly balanced as to whether the Veteran's headaches had their onset in service.

5.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render her unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the application to reopen the previously denied service connection claim for pain in the hip area, claimed as a left hip disability, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The October 2004 RO decision denying the claim of entitlement to service connection for headaches is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  The evidence received since the October 2004 decision is new and material as to the issue of service connection for headaches and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, headaches were incurred in active military service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.   With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

In the present case, at the October 2017 Board videoconference hearing, the Veteran indicated that she no longer wished to continue her appeal regarding the application to reopen the previously denied service connection claim for pain in the hip area, claimed as a left hip disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.

II.  New and Material Evidence

In October 2004, the RO denied service connection for migraine headaches.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In October 2004, the RO denied service connection based on absence of reports of in-service headaches.

Since the October 2004 RO decision, new evidence has been submitted.  At the March 2017 hearing, the Veteran reported that she had headaches since service and the RO overlooked her in-service headaches reports found in service treatment records (STRs).  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, it is new and material.  Reopening of the claim is therefore warranted.  38 C.F.R. § 3.156.

III.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).   In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  In addition, VA's Compensation Service has determined that migraine headaches are organic diseases of the nervous system.  VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017).  Organic diseases of the nervous system are chronic diseases.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a).  Thus, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered for any migraine diagnosis.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

STRs from May 2003 showed that the Veteran endorsed having or ever having frequent or severe headaches.  She described her headaches as being associated with her sleep habits.  Contemporaneous clinical evaluation showed normal neurological and psychological findings.  

January 2004 VA treatment records noted headaches and included a referral to the optometry clinic for treatment.  

In April 2004, the Veteran filed her initial service connection claim for headaches. 

July 2004 VA treatment records showed that the Veteran complained about headaches with an increasing frequency.  

An August 2004 VA examination report noted that the Veteran had headaches with an onset in approximately 2001.  

June 2005 VA treatment records included treatment for sinus headaches.  

December 2009 VA treatment records referenced chronic headaches.  

April 2010 VA treatment records continued an assessment of chronic headaches.  Midrin was listed as helpful for pain relief.  

In November 2010, the Veteran reported that she often had headaches and had been treated for migraines.  

February 2011 VA treatment records included an assessment for continuing headaches. 

In May 2011, the Veteran underwent a VA general medical examination.  She reported having daily headaches.  She had severe headaches with vomiting and nausea about twice a month.  Neurological evaluation was within normal limits.  The examiner assessed chronic sinusitis with recurrent headaches.  

At the October 2017 hearing, the Veteran asserted that the RO overlooked her in-service reports of headaches.  She contended that she had been consistent in her reports of headaches beginning in service.  

The Veteran is competent to report her headache symptoms and history, which are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of her reports about headaches to treating clinicians and in the May 2003 Report of Medical History.  

The evidence of record shows a current headache disability, an in-service headache report, and competent and credible lay testimony of continuing headache symptoms supported by the evidence of record.  Lay evidence can be competent when testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself"); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").  In this case, the Board accepts the Veteran's lay reports of chronic headaches beginning in service as probative evidence of a nexus.  Id.

In sum, the evidence is thus at least evenly balanced as to whether the Veteran's headaches had their onset in service.  As reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for headaches is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

IV.  Entitlement to TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

From December 13, 2010, the date of the TDIU claim adjudicated in the instant appeal, the Veteran is service-connected for lumbar spine degenerative arthritis, rated as 20 percent disabling from August 29, 2003, 40 percent disabling from March 24, 2014 and 20 percent disabling from May 4, 2017; right and left knee chondromalacia patella, each 10 percent disabling; right wrist pain, 10 percent disabling; right and left ankle disabilities, each 10 percent disabling; left and right lower extremity radiculopathy, each 10 percent disabling; and restrictive lung disease, noncompensable.  Her combined evaluation is 60 percent and from March 24, 2014, 70 percent.  Since her compensable disabilities all arise from the orthopedic system, they are considered a single disability for 38 C.F.R. § 4.16(a) purposes.  See 38 C.F.R. §4.16(a)(3) (disabilities affecting a single body system, e.g., orthopedic)  She meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) for the entire appeals period.  Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose, 4 Vet. App. at 363.  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Board has considered the Veteran's vocational rehabilitation records.  As relevant, April 2010 records reflected that the Veteran was deemed to have a "serious employment handicap" and received an extension to finish school.  A January 2012 report reflected that the Veteran completed her Bachelor's degree in business management in August 2010.  From September 2010 to March 2011, she unsuccessfully searched for work.  In November 2011, she requested a discharge from vocational rehabilitation due to her pregnancy.  The employment coordinator opined that the Veteran was employable despite her inability to obtain employment within her field of study.  She was discharged from vocational rehabilitation in February 2012.  

In April 2011, the Veteran submitted a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  She reported last working full time in March 2011 as a cashier at a grocery store.  She stated that she looked for work for nine months following her August 2010 graduation.  In an accompanying statement, she stated that from her recent intense job search she believed she was physically incapable of regular work.  She recently accepted an entry level cashier job, but found the physical duties were too difficult.  Her service-connected orthopedic disabilities precluded her from sitting or standing for prolonged periods.  In another accompanying statement, the Veteran's husband affirmed her reports.
  
In June 2011, the Veteran was afforded a VA general medical examination.  As to work restrictions, the examiner commented that the Veteran would need rest breaks during extended keyboarding and writing activity.  Otherwise, she believed the Veteran was capable of sedentary work.  

In April 2014, the Veteran underwent additional VA orthopedic examinations.  The examiner stated that the Veteran could not perform physical work.  However, he believed she could perform sedentary work.  

At the October 2017 hearing, the Veteran reported that her service-connected orthopedic disabilities prevented her from maintaining any type of full time work.  The representative specifically cited back pain and right wrist pain as preventing sedentary work.  The Veteran reported that prolonged sitting aggravated her lower extremity radiculopathy.  She stated that her orthopedic pain interfered with her ability to focus, and she was significantly slower in finishing work assignments compare to peers.  She recounted having great difficulty looking for work when she finished school.  She stated that even sedentary work required some amount of physical activity, such as prolonged sitting and being present in an office for several hours.  With her service-connected disabilities, she required too many breaks or time off for rest to satisfy the most basic conditions for any type of competitive employment.  She cited lower extremity pain from sitting and flare-ups of her right wrist condition from activity as disabilities interfering with sedentary work.  

Upon review, the evidence shows that the Veteran's service-connected orthopedic disabilities preclude physical labor.  There is conflicting evidence as to whether they preclude sedentary employment as well.  The Board has considered the two VA examiners and vocational rehabilitation advisor's reports that sedentary employment is feasible based upon their observations and expertise.  However, the Board finds the Veteran competent and credible in her reports of sedentary work limitations from service-connected disabilities.  The Board observes that the basic requirements for sedentary work involve being present in an office for many hours, prolonged use of right wrist, sustained concentration on work tasks, and limited opportunity to rest.  The Veteran essentially asserts that her service-connected right wrist pain and flare-ups from back and associated radiculopathy would make fulfilling such basic sedentary work requirements near impossible.  October 2017 hearing transcript, pp. 15-18.  The Board accepts her reports concerning sedentary work restrictions due to service-connected disability as facially plausible and of significant probative value.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  The above negative TDIU opinions have not considered her probative reports concerning sedentary work limitations, and the Board finds them less persuasive.  Id.

In light of the above, the Board finds that throughout the entire claims period, the Veteran's service connected disabilities rendered her unable to secure or follow substantially gainful employment.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Entitlement to a TDIU is therefore warranted.

ORDER

The appeal as to the application to reopen the previously denied service connection claim for pain in the hip area, claimed as left hip disability, is dismissed.

The application to reopen the claim for service connection for headaches is granted.

Service connection for headaches is granted.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


